Citation Nr: 0403208	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  95-15 212	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for headaches, 
including as a chronic disability resulting from an 
undiagnosed illness.  

3.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness, to 
include irritable bowel syndrome (IBS).  

4.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.  

5.  Entitlement to service connection for left foot numbness 
as a chronic disability resulting from an undiagnosed 
illness.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to initial compensable ratings for varicose 
veins of the legs.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1980 to July 1991.  He was stationed in Saudi Arabia from 
January 23, 1991 to April 23, 1991 and received the Southwest 
Asia Service Medal and Kuwait Liberation Medal.  

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  During the course of the appeal, the 
veteran relocated and her claims are now being handled by the 
RO in Pittsburgh, Pennsylvania.  That office forwarded her 
appeal to the Board.

In May 1997 the Board denied service connection for an 
acquired psychiatric disorder other than PTSD on the basis 
that the claim was not well grounded.  The Board remanded 
other claims for additional development.  The Board again 
remanded the case in May 1998 for still more development.  In 
February 2001 the Board denied service connection for weight 
loss and tinnitus as chronic disabilities resulting from 
undiagnosed illnesses.  But the Board remanded the issue of 
entitlement to service connection for tinnitus on the 
alternative grounds the condition was otherwise directly 
incurred in service.  And a February 2003 RO rating denied 
the claim predicated on this theory, too, while again denying 
this claim as well as not a chronic disability resulting from 
an undiagnosed illness.  As to the latter, because the Board 
already had denied service connection for tinnitus as a 
chronic disability resulting from an undiagnosed illness, new 
and material evidence was required to reopen this claim.  
38 C.F.R. § 3.156 (2003).  But the RO did not make this 
initial, but necessary, threshold determination.  Instead, 
the RO merely readjudicated the claim on the full merits.  
Since, however, the Board will grant service connection for 
tinnitus on a direct basis in this decision, there is no need 
to remand this claim to the RO to determine whether new and 
material evidence has been received to reopen this claim on 
the alternative theory that the tinnitus is a chronic 
disability resulting from an undiagnosed illness.  A remand 
for this simply would be inconsequential and cause 
unnecessary further delay in deciding this claim.  This 
should be avoided whenever possible.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

A VA general medical examiner indicated in November 2002 the 
veteran has gastroesophageal reflux disease (GERD) that 
"began when she was involved in the Gulf War and is 
secondary to her [PTSD]."  Therefore, the veteran may wish 
to file an additional claim for service connection for GERD 
as a result of this favorable medical opinion concerning the 
cause of this condition.  Since, though, this additional 
issue is not currently before the Board (see 38 C.F.R. 
§ 20.200 (2003)), it is referred to the RO for all 
appropriate development and consideration.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theatre of operations during the Gulf War and, although 
not awarded decorations indicating direct combat 
participation, she was exposed to combat and was a nurse who 
was awarded Imminent Danger pay.  

2.  There is probative medical evidence of record indicating 
the veteran has PTSD due to her traumatic experiences in 
Southwest Asia.  

3.  The veteran's migraine headaches began while she was in 
the military.

4.  The veteran's diarrhea is due to IBS, which in turn was 
caused by her PTSD from her service in the Gulf War.  

5.  The veteran's fatigue is a symptom part and parcel of her 
PTSD, a known diagnosis.  

6.  Although she claims she has experienced numbness in her 
left foot in the past, there is no objective medical evidence 
of record indicating the veteran still does or has for quite 
some time now, including as a chronic disability resulting 
from an undiagnosed illness.  

7.  The veteran's tinnitus was caused by acoustic trauma in 
service.

8.  The veteran's varicose veins in each leg have not been 
more than mild, have not caused pain, cramping, aching or 
fatigue on exertion or intermittent edema and have not 
required the use of compression hosiery or elevation of 
either leg for symptom relief.  


CONCLUSIONS OF LAW

1.  The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) and 
(f) (2003).  

2.  The veteran's migraine headaches were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2003).  

3.  The veteran's diarrhea is due to her IBS, which in turn 
is proximately due to or the result of her service-connected 
PTSD.  38 C.F.R. § 3.310 (2003).  

4.  The veteran does not have fatigue as a chronic disability 
resulting from an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.317 
(2003).  

5.  The veteran does not have left foot numbness as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.317 (2003).  

6.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2003).  

7.  The criteria are not met for an initial compensable 
rating for varicose veins of the right leg.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.14, 4.21, Diagnostic Code 7120 (in effect prior 
to and since January 12, 1998).  

8.  The criteria are not met for an initial compensable 
rating for varicose veins of the left leg.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.14, 4.21, Diagnostic Code 7120 (in effect prior 
to and since January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran was notified of the VCAA in two different letters 
sent in March 2002.  She also underwent several VA 
examinations to obtain medical opinions concerning the cause 
of the conditions for which she is claiming entitlement to 
service connection.  She also underwent an additional VA 
examination to obtain a medical opinion concerning the 
severity of her varicosities-which are already service 
connected and the appropriateness of the rating is at issue.  
38 U.S.C.A. § 5103A(d).  

As well, there are numerous VA clinical records on file 
concerning her past treatment and evaluation, and still other 
medical records pertaining to her award of disability 
benefits by the Social Security Administration (SSA).   The 
more recent statements and correspondence from her and her 
representative do not make reference to or otherwise mention 
any additional treatment from other sources (e.g., private or 
non-VA, etc.).  Obviously then, where no such additional 
evidence even exists, none need be obtained.  Further, 
although offered, the veteran declined his opportunity for a 
hearing to provide oral testimony in support of her claims.  

In a very recent precedent decision, Pelegrini v. Principi, 
No. 01-944, 2004 U.S. App. Vet. Claims Lexis 11 (Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, among other things, that VCAA notice must be 
provided to a claimant before an initial unfavorable decision 
by the agency of original jurisdiction (AOJ) on the claim.  
Id. at *24 - *29.  However, this could not be done in this 
case inasmuch as the initial rating action appealed preceded 
the enactment of the VCAA.  And the VCAA requirements since 
have been satisfied.

Several of the veteran's claims will be granted in this 
decision, so any purported failure to comply with the VCAA 
concerning these claims, even if in fact true, is merely 
inconsequential.  And although her other claims will be 
denied, she still is not prejudiced by the Board deciding her 
appeal at this juncture, without first remanding these claims 
to the RO, because the preliminary notice and duty to assist 
provisions of the VCAA already have been satisfied to the 
extent possible.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The record of the service entrance examination is 
unavailable.  In July 1982 the veteran denied having had a 
prolonged hyper or hypo-emotional states.  Later that month 
she reported having headaches twice weekly.  The assessments 
were that the headaches were possibly due to being one month 
pregnant.  In June 1984 she reported having severe headaches 
lately but not at the same time that she had blurred vision.  
The assessment was that her symptoms might possibly be 
related to stress.  Later that month the assessment was 
vascular headaches.

In July 1988 the veteran complained of headaches with 
associated weakness but denied having attaches.  X-rays of 
her feet in July 1989 were interpreted as normal although 
there were small bony spurs projecting medially off the base 
of both the distal phalanges of the large toes.  An upper 
gastrointestinal X-ray series in June 1990 revealed active 
peptic inflammatory changes involving the duodenal bulb, 
as indicated by markedly contracted and irritable bulb with 
post-bulbar duodenal spasm.  In December 1990 the 
assessments, after complaints of abdominal pain, were stable 
but nonsurgical abdominal pain, atypical abdominal pain, and 
questionable mild early peptic ulcer disease (PUD) or lower 
gastritis.

In April 1991 Southwest Asia demobilization evaluation 
reflects that the veteran reported not having, among other 
symptoms, any fatigue or diarrhea but in adjunct medical 
history questionnaire he reported having frequent were severe 
headaches as well as intestinal trouble.  On hardship 
separation discharge examination in July 1991 Department 
abnormality was found although it was reported that she had 
been treated for PUD in 1990 and 1991, which had resolved.  A 
mental status examination revealed no abnormality but in an 
adjunct medical history questionnaire she reported having or 
having had frequent were severe headaches, intestinal 
trouble, and depression or excessive worrying, which was 
noted to be related to job stress.  

The veteran's service personnel records reflect that she 
served in Southwest Asia from January to April 1991 and was 
awarded pay for duty in an Imminent Danger Area where she 
served as a practical nurse.  

VA outpatient treatment (VAOPT) records reflect in June 1994 
the veteran reported that during service she had almost been 
abducted by "Saudis."  She complained of chronic mood 
swings, problems sleeping, nightmares, fatigue, and some left 
foot numbness.  The impressions included PTSD.  In July 1994 
she reported that she had been attacked by two Arab men while 
she was in Southwest Asia.  As a nurse she had seen many 
burned and injured Iraqi soldiers.  As a child she had 
witnessed violence by two abusive husbands of her mother 
after which, for a brief time, she had had nightmares and 
increased anxiety which eventually subsided.  Prior to 
service she had been robbed at gunpoint.  She now had, in 
substance, symptoms of PTSD which were an exaggeration of the 
symptoms she had had after having been robbed at gunpoint 
prior to service but the symptoms were "definitely" 
aggravated events during her service in the Persian Gulf War.  

VAOPT records also show that in October 1994 she reported 
having numbness of and the left foot and toes of that foot 
and now had numbness down her right leg.  In November 1994 
she was given medication for chronic PTSD.  

An April 1995 VA Social Survey reflects that the veteran's 
complaints included tinnitus and occasional diarrhea.  While 
she denied actual combat in Southwest Asia her stressors 
included harsh duty conditions, having nearly been abducted, 
and being made to perform guard duty with unloaded weapons.  

On an April 1995 VA Persian Gulf evaluation the veteran 
reported having occasional diarrhea.  

On VA psychiatric examination in August 1995 the veteran 
reported having had depression since returning from the 
Persian Gulf, as well as other current symptoms.  After a 
mental status evaluation the diagnosis was a chronic 
dysthymic disorder.  

On VA audiology examination in June 1997 the veteran 
complained of tinnitus which had been first noticed 1 to 2 
years earlier but had recently gotten worse.  

In July 1998 a VA Readjustment Counseling Therapist stated 
that the veteran was the victim of an attempted abduction in 
Southwest Asia, since which she had had depression, chronic 
fatigue, sleep disturbance, and anxiety.  The diagnosis was 
PTSD with major depressive disorder.  

On VA general medical examination in November 1999 the 
veteran's claim file was reviewed and she complained of 
having had headaches, diarrhea, tinnitus in the left ear, and 
fatigue since 1991.  She also complained of occasional 
numbness of her left foot without precipitating or 
alleviating factors.  After a physical examination the 
diagnoses were cephalgia, tinnitus, IBS, and fatigue.  

On VA vascular examination in November 1999 the veteran's 
claim file was reviewed and it was reported that the veteran 
had had worsening varicosities, particularly in her calves 
and thighs, since her inservice childbirth.  Some 
sclerotherapy had been done during service which had 
alleviated the varicosities somewhat but they were now 
returning.  She did not have discomfort from the varicosities 
and did not have edema or wear supportive hose.  The 
condition did not affect her usual daily activities.  She 
denied having aching or fatigue in the legs.  On examination 
there were no abnormalities in pulsations of the arteries of 
her legs.  Pulses were brisk throughout.  She had visible and 
palpable moderate varicosities of both lower extremities 
which were visible as blue veins and which were just slightly 
palpable.  There was no ulceration, edema, stasis 
pigmentation or eczema.  There was no secondary involvement 
of the deep circulation but there was involvement of 
superficial veins above and below the knees.  The long 
saphenous veins were minimally involved.  The diagnosis was 
varicose veins.  

A VA February 2000 CT scan of the veteran's head was normal 
and without evidence of arteriovenous malformation.  A VA 
February 2000 barium enema was normal.  VA electrodiagnostic 
testing of the veteran's lower extremities in February 2000, 
conducted for possible low back syndrome, were normal and 
without evidence of lumbosacral radiculopathy or peripheral 
neuropathy.  

On VA psychiatric examination in February 2000 the veteran's 
claim file was reviewed and the veteran reported having had 
depression since she was almost abducted in Southwest Asia.  
She also now had nightmares, chronic fatigue, and headaches.  
She denied flashbacks or other symptoms associated with PTSD 
alone but reported having symptoms which were shared by both 
PTSD and depression.  On mental status examination her 
overall appearance, and especially her facial features, were 
suggestive of extreme fatigue.  It was felt that she had 
experienced an acute stress reaction from almost being 
abducted during service but it was not believed that she 
unquestionably meet all criteria for a formal diagnosis of 
PTSD but did meet the criteria for a diagnosis of a major 
depressive disorder.  It was noted that her current 
depression began following her service in the Persian Gulf 
but there was nothing to substantiate a diagnosis of a 
dysthymic disorder and even if there were it was possible for 
someone with a pre-existing dysthymic disorder to develop a 
major depressive disorder or other psychiatric symptoms after 
military service.  

On VA neurology examination in February 2000 the veteran 
complained of chronic headaches and numbness and intermittent 
tingling in both feet.  She also had pain in her calf.  After 
a physical examination the diagnoses were mixed type 
headaches, which by history were sometimes migrainous and 
sometimes contraction-tension in type, complaints of 
intermittent tingling of the feet with no formal diagnosis, 
and intermittent tinnitus.  

On VA audiology evaluation in 2002 the veteran's claim file 
was not available for review but she complained of occasional 
tinnitus in her left ear.  She reported that she had been 
told on prior audiology evaluations, some of which were 
during military service, that the ringing (tinnitus) was a 
direct result of excessive noise she was exposed to in 
Operation Desert Storm, specifically explosions of Scud 
missiles.  It was felt to be as likely as not that her 
tinnitus was the result of excessive noise to which she was 
exposed to in Operation Desert Storm.  

On VA general medical examination in June 2002 the veteran's 
medical records were reviewed.  She reported not having had 
surgery for her varicose veins and noted that the condition 
did not interfere with any exercise or exertion and had had 
no effect when she had been employed as a nurse or in daily 
activities.  She denied having nay ulceration, edema, stasis 
pigmentation or eczema.  She complained of having had 
tinnitus in her left ear since inservice exposure to gunfire.  
Since service she had had fatigue, mood swings, sleep 
disturbance, and diarrhea which alternated with constipation.  
She denied any current numbness of her extremities but in the 
past had had occasional numbness in her left foot but none 
recently.  

On physical examination the veteran had a mild degree of 
varicosities of the lower extremities below the knees.  The 
longest varicosity was approximately 6 cms. in length and was 
approximately 5 mms. in width.  The varicosities were not 
tender and there was no eczema, ulceration or stasis 
pigmentation.  Peripheral pulses were normal.  Skin color was 
normal.  There was no edema.  Psychiatrically, she had 
symptoms consistent with PTSD, having sleep disturbance, 
nightmares, fatigue, and mood swings.  The diagnoses included 
right and left lower extremity varicosities, tinnitus, PTSD, 
IBS, and migraines.

On VA psychiatric examination in October 2002 the veteran's 
medical records were reviewed.  She reported having been 
depressed since at least 1993, and possible prior to that due 
to family circumstances prior to service, including physical 
and mental abuse.  On mental status examination her affect 
suggested a depressive disorder, specifically a dysthymic 
disorder which was a chronic "low grade" form of 
depression.  She did not present with any symptoms suggestive 
of PTSD.  Her thought processes were slightly decreased, 
secondary to fatigue.  The diagnosis was a dysthymic 
disorder, for which low energy or fatigue was part of the 
diagnostic criteria.  It as felt that her fatigue could 
definitely be related to her dysthymic disorder.  

A November 2002 VA ultrasound for venous testing of the 
veteran's lower extremities was normal.  A November 2002 VA 
Doppler test revealed normal arterial blood supply to her 
lower extremities.  

On VA general medical examination in November 2002 the 
veteran's medical records were reviewed.  She reported that 
in 1988 she had begun experiencing varicosities of the lower 
extremities, mostly in her thighs.  These became progressive 
worse and she had sclerotherapy.  She reported that this 
condition did not interfere with exercise or exertion in any 
way.  She had had no changes in the status of this condition 
since her last examination.  She denied having ulceration, 
edema, stasis pigmentation or eczema.  Her varicosities was 
of a mild nature and there was no discoloration or pain or 
cramping on exertion.  There were no varicosities of the long 
saphenous veins.  There was no distortion or sacculation.  
There was no subcutaneous induration.  

The veteran also reported having had intermittent tinnitus 
since inservice exposure to gunfire.  She had fatigue which 
had been attributed to her PTSD.  Her alternating diarrhea 
and constipation had been diagnosed as IBS in connection with 
her PTSD.  Her numbness of the left foot had resolved and had 
not been present for over a year.  She had relief of 
headaches with medication.  Her fatigue was at least as 
likely as not attributable to her PTDS.  There was no history 
of anemia or thyroid problems or diabetes which could be 
connected with her fatigue.  She was no longer having 
diarrhea and there was no objective medical indication that 
she had chronic diarrhea.  The diarrhea she had in the past 
was connected with IBS which was secondary to her PTSD.  
There was no current objective evidence of a headache and no 
objective evidence of numbness of the left foot, which she 
denied having had for quite some time.  The headaches had 
been diagnosed as migraines and had begun during the Gulf 
War.  

On physical examination there were mild varicosities of the 
thighs and almost invisible varicosities of both calves.  
There were mild varicosities of the superficial veins of the 
thighs.  There was no ulceration, scarring, discoloration or 
painful symptoms.  There was no pain or cramping on exertion.  
There were no varicosities of the long saphenous veins.  
There was no marked discoloration or sacculation and no edema 
or ulceration.  Deep circulation was normal.  Perthes test 
and Trendelenburg tests revealed no abnormalities.  There was 
no evidence of intermittent edema.  There was no aching or 
tenderness in the legs.  She did not use compression hose.  
It was unnecessary to elevate the legs for testing because 
there was no edema.  There was no subcutaneous induration or 
massive board-lie edema.  

The diagnoses were mild right and left lower extremity 
varicosities, most prominent in the thigh and with the 
largest varicosity being less than 0.5 cms. in diameter and 5 
cms. long; intermittent tinnitus of the left ear; PTSD; 
history of IBS secondary to PTSD, currently resolved; 
migraines, controlled; GERD, controlled.  

It was reported that her varicosities had begun prior to 
military service.  Her tinnitus was the result of gunfire 
during service.  Her PTSD was secondary to experiences in the 
Gulf War.  Her IBS was secondary to PTSD.  Her migraines 
began when she was involved in the Gulf War.  

Analysis

PTSD

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides that: 

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred. Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below:  

(3) If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the veteran's 
service records may corroborate the veteran's 
account of the stressor incident.  Examples of 
such evidence include, but are not limited to: 
records from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may 
constitute credible evidence of the stressor 
include, but are not limited to:  a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-
service personal assault without first advising 
the claimant that evidence from sources other 
than the veteran's service records or evidence 
of behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a 
personal assault occurred. 

38 C.F.R. § 3.304(f)(3), as amended March 7, 2002.  

It has been held that "[a]n opinion by a mental health 
professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  However, in YR v. West, 11 Vet. App. 393 
(1998) the Court stated that these quoted categorical 
statements were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  

Because VA has provided for special evidentiary-development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis, for personal-assault cases, the above categorical 
statements in Cohen and Moreau, and other cases where they 
may have been echoed, are not operative.  Moreover, the 
existence of an inservice stressor does not have to be proven 
by the "preponderance of the evidence" because this would 
be inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C. § 5107(b).  YR v. West, 11 
Vet. App. 393, 399 (1998).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of every detail of her personal 
participation in that combat activity in Southwest Asia.  
Rather, the mere fact that her unit was involved in combat 
activity is reason enough, alone, to presume that she 
experienced the type of stressor alleged in that capacity, 
particularly her exposure, as she states, to burned and badly 
injured soldiers as a nurse.  So her combat stressor must be 
conceded, particularly when all reasonable doubt is resolved 
in her favor concerning this.  See 38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  

In this regard, in the 1998 and 2001 Board remands it was 
requested the RO contact the veteran to obtain additional 
information concerning her stressors and then, 
if appropriate, contact the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR).  While the 1998 remand 
indicated that USASCRUR was to be contacted if enough 
information was submitted for possible verification of 
stressors, the 2001 remand contained no such reservation.  In 
any event, USASCRUR was never contacted.  

While the veteran did not respond to recent requests for 
information about her stressors, she previously had provided 
some limited information concerning them.  There are 
indications she underwent emotional or physical stress before 
and after her military service.  Specifically, she has stated 
on several occasions that she had an abusive father and an 
abusive husband.  On the other hand, her psychiatric 
complaints at service discharge were noted to be related to 
job stress and this is consistent with her having been 
exposed to burn and injured patients in performing her duties 
as a nurse.  This, together with her service pay status, is 
sufficient to corroborate her alleged in-service stressor.  



VA psychiatric examination in 2002 indicated the veteran had 
a dysthymic disorder, but not PTSD, and the earlier VA 
psychiatric examination in 2000 had noted that she presented 
with symptoms common to both a dysthymic disorder and PTSD, 
but not PTSD alone.  It was determined that she did not 
unquestionably have PTSD.  But, the correct diagnosis of a 
psychiatric disorder, for which service connection 
is claimed, need only be established by a favorable weighing 
of the evidence.  And here, there are indeed favorable 
medical opinions.

Clearly, the VA general medical examination in November 2002 
yielded a diagnosis of PTSD.  The VAOPT records also contain 
numerous diagnoses of PTSD and in-depth evaluation in July 
1994 of the relevant facts and circumstances surrounding the 
veteran's service in the Persian Gulf War.  These records 
show that, at the very minimum, even if she had PTSD prior to 
entering the military, the condition nonetheless was 
aggravated during service beyond its natural progression by 
the traumatic incidents she experienced coincident with the 
Persian Gulf War.

So, in sum, there are probative diagnoses indicating the 
veteran has PTSD due to her in-service stressors, alone, 
irrespective of any traumatic events that occurred prior to 
and since service.  Thus, given the existence of a combat 
stressor and a personal assault during service, the diagnoses 
of PTSD, and the various medical opinions of examiners 
indicating the veteran has an acquired psychiatric disability 
that either relates to or dates back to her military service, 
service connection for PTSD is warranted.  

Headaches, Including as a Chronic Disability Resulting from 
an Undiagnosed Illness

It is equally clear the veteran experienced headaches during 
service and still does; thus, the only question is whether 
they are somehow attributable to her service in the military 
as opposed to other unrelated possible causes.  In 1984, 
while in service, it was noted that her headaches might be 
related to stress and she again complained of headaches at 
the time of her discharge.



During her examination in November 1999, the veteran reported 
having experienced headaches since her military service in 
Southwest Asia in 1991.  On VA general medical examination in 
November 2002, it was noted that she did not have a headache 
at that particular time, but the diagnosis indicated her 
migraines were of service origin.

Since there is no negative medical opinion as to the etiology 
of the veteran's migraine headaches, service connection is 
warranted for them.  This also, in turn, means there is no 
need to discuss whether she is entitled to service connection 
for the migraine headaches on the alternative theory that 
they are a chronic disability attributable to an undiagnosed 
illness.  The grant of service connection on the otherwise 
direct incurrence basis means this latter issue has become 
moot.

Diarrhea as a Chronic Disability Resulting from an 
Undiagnosed Illness, to include IBS

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms that may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than 
December 31, 2006.  38 C.F.R. § 3.317(a) (2003).  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103 (Dec. 27, 2001).  This legislation amended 
various provisions of 38 U.S.C. §§ 1117 and 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a 
qualifying chronic disability that became 
manifest - (A) during service on active duty in 
the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to 
a degree of 10 percent or more during the 
presumptive period prescribed under subsection 
(b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following 
(or any combination of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.

Additionally, a "qualifying chronic disability" is defined as 
either: (1) an undiagnosed illness, or (2) medically 
unexplained chronic multisymptoms illnesses, such as: Chronic 
Fatigue Syndrome, Fibromyalgia, Irritable bowel syndrome, or 
any other illness that the Secretary determines meets the 
criteria, and (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. §§ 3.317(a)(2)(i)(A); (a)(2)(i)(B)(1)- (4); and 
(a)(2)(i)(C). 

The "medically unexplained chronic multisymptom illness" in 
new § 3.317(a)(2)(ii) means "a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  However, "chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained."  38 C.F.R. 
§ 3.317(a)(2)(ii).  

Thus, it appears that a "qualifying chronic disability" under 
38 U.S.C.A. § 1117 now includes instances where certain 
diagnosed or assessed chronic multisymptom illnesses are 
manifested, and even now includes a diagnosed illnesses, if 
that specific type of diagnosed illness is one for which a 
presumption of service connection is available under VA 
regulation, i. e., chronic fatigue syndrome and irritable 
bowel syndrome (IBS).  

The disability at issue, however, must still be "chronic" in 
the sense that:  (1) it has existed for at least 6 months, or 
(2) has exhibited intermittent episodes of improvement or 
worsening over a 6-month period.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Additionally, this chronic disability must still be exhibited 
by "objective indications."  38 U.S.C.A. § 3.317(a)(1).  This 
includes both "signs," and other indicators that are "non-
medical," but capable of independent verification.  38 C.F.R. 
§ 3.317(a)(1)(3); see also 38 C.F.R. § 3.317(b).  

For VA purposes, the Persian Gulf War began on August 2, 
1990.  38 U.S.C.A. § 101(33).  

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or 
symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom 
illness include the following: 
(1) Fatigue, (2) Unexplained rashes or other 
dermatological signs or symptoms, (3) 
Headache, (4) Muscle pain, (5) Joint pain. (6) 
Neurological signs and symptoms, 
(7) Neuropsychological signs or symptoms, (8) 
Signs or symptoms involving the upper or lower 
respiratory system, (9) Sleep disturbances, 
(10) Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) 
Abnormal weight loss, and (13) Menstrual 
disorders.

See also 38 C.F.R. § 3.317(b)(1) through (13) (2003).  

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph (a)(4) including the signs and symptoms of 
§ 1117(g) as manifestation of an undiagnosed illness.  These 
statutory amendments are effective from March 1, 2002.  38 
U.S.C.A. §§ 1117, 1118 (Effective and Applicability 
Provisions) (West 2002).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2003).  

Here, VA general medical examination in November 2002 yielded 
the only medical opinion as to the etiology of the veteran's 
current IBS.  And it was expressly indicated that her IBS is 
secondary to her PTSD (which the Board has found to be of 
service origin in this decision).  So service connection is 
warranted for the IBS as secondary to the service-connected 
PTSD.  See 38 C.F.R. § 3.310(a) permitting service connection 
for a condition that is proximately due to or the result of a 
service-connected disability.  This includes instances where 
there has been aggravation of the nonservice-connected 
condition by the service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

Fatigue as a Chronic Disability Resulting from an Undiagnosed 
Illness

VA psychiatric examination in October 2002 determined the 
veteran's fatigue "could definitely" be related to her 
psychiatric disorder.  The VA general medical examination in 
November 2002 also found that her fatigue was at least as 
likely as not attributable to her PTSD.  



Conversely, there is no persuasive medical or other evidence 
of record indicating the veteran's fatigue is a manifestation 
of an undiagnosed illness related to her service in the 
Persian Gulf War.  All medical opinions currently of record, 
instead, indicate her fatigue is a symptom part and parcel of 
her PTSD, a known diagnosis.  And she will be compensated for 
the fatigue when rating her now service-connected PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  Accordingly, 
service connection is not warranted for the fatigue as a 
separate distinct disability.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994), citing 38 C.F.R. § 4.14 
VA's anti-pyramiding regulation.

Left Foot Numbness as a Chronic Disability Resulting from an 
Undiagnosed Illness

Several years after service the veteran began complaining of 
numbness in her left foot.  But the VA general medical 
examination in November 2002 found there was no objective 
medical evidence of this and further found that she had not 
had this symptom for quite some time.  Medical proof that she 
currently has the condition claimed is a prerequisite to 
granting service connection.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See also 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.").  Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

Since, by all medical accounts, the veteran does not now have 
left foot numbness, there can be no disability relating to 
this, even as a result of an undiagnosed illness.  Thus, 
service connection for left foot numbness is not warranted.



Tinnitus

On VA audiology evaluation in 1997 the veteran first reported 
having experienced tinnitus (i.e., ringing in her ears).  She 
said she had had it for only one or two years, meaning since 
about 1995 at the very earliest.  But on VA general medical 
examination in November 1999 she reported having had tinnitus 
since 1991, when she was on active duty in the military.  So 
there is some looming uncertainty about just how long she has 
experienced this condition.  In any event, there is only one 
medical opinion on file as to the etiology of her tinnitus, 
and it was rendered during a VA audiology evaluation in 2002.  
The VA examiner indicated it was as likely as not that the 
tinnitus was the result of excessive noise exposure in 
Operation Desert Storm.  While the Board recognizes the 
veteran's MOS was not one likely to place her in or near 
areas where acoustic trauma was commonplace, her 
participation and duties were such that this also cannot be 
altogether ruled out.  And with the favorable resolution of 
this reasonable doubt, service connection is warranted for 
tinnitus.

Initial Compensable Ratings for Varicose Veins of the Legs

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Thus, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), is not 
applicable.  In Francisco, the Court held that, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so.  
Dudnick v. Brown, 10 Vet. App. 79 (1997).  However, 
when amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOGCPREC 3-2000 (April 10, 
2000).

The criteria for the evaluation of varicose veins were 
changed effective January 12, 1998.  Prior to this date, if 
the varicose veins affected only one or both lower 
extremities, a single evaluation was assigned.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (in effect prior to January 12, 
1998).  Under the revised criteria, separate evaluations are 
assigned for involvement of each lower extremity.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120 (effective January 
12, 1998).  

Under the criteria in effect prior to January 12, 1998, a 
noncompensable (i.e., 0 percent) rating was assigned for 
varicose veins if they were mild or without symptoms.  A 10 
percent evaluation was warranted for unilateral or bilateral 
varicose veins that were moderate with varicosities of the 
superficial veins below the knees, with symptoms of pain or 
cramping on exertion.  



Under the revised criteria that became effective on January 
12, 1998, a noncompensable evaluation is warranted for 
varicose veins of a single lower extremity that are 
asymptomatic but which are palpable or visible.  A 10 percent 
evaluation is warranted for varicose veins with intermittent 
edema of the extremity or aching and fatigue of the leg after 
prolonged standing or walking, with symptom relieved by 
elevation of the extremity or compression hosiery.  

The medical evidence in this case indicates that, since 
service, the veteran's varicose veins have never caused 
symptoms of pain or cramping in either leg on exertion.  
Moreover, they have never been clinically described as 
moderate or as ever having impaired her functionally.  So a 
compensable evaluation is not warranted under the rating 
criteria formerly in effect prior to January 12, 1998.

Similarly, under the criteria in effect since January 12, 
1998, the veteran's varicose veins have never caused 
intermittent edema of either extremity or any aching or 
fatigue after exertion.  In fact, she has never used 
compression hosiery on either leg and has not had to elevate 
either leg for any relief of symptomatology.  So she is not 
entitled to compensable rating under the revised criteria 
either.

Neither version of the rating criteria, then, new or old, is 
more favorable.  Moreover, since the medical and other 
evidence of record does not show a fluctuation or worsening 
of the varicosities-however temporary, since filing her 
claim, the veteran also cannot receive a "staged" rating 
under Fenderson.

As well, the veteran is not shown to warrant consideration 
for an extra-schedular rating for the varicosities under the 
provisions of 38 C.F.R. § 3.321(b)(1).  She has not been 
hospitalized on account of them, much less frequently so, and 
they have not caused marked interference with her employment, 
i.e., beyond that contemplated by her current ratings.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Service connection for PTSD, migraine headaches, IBS, and 
tinnitus is granted.

Service connection for fatigue and left foot numbness as 
chronic disabilities resulting from an undiagnosed illness is 
denied.

Initial compensable ratings for the varicose veins of the 
right and left legs are denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



